Citation Nr: 9901003	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-10 068A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for service connection 
for thoracic-lumbar scoliosis prior to February 8, 1993.

2.  Entitlement to an increased rating for thoracic-lumbar 
scoliosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from November 1977 to February 
1978, from July 1979 to April 1986, and from March 1987 to 
June 1989.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which effectuated a December 1996 Board decision 
granting service connection for a back disability on the 
basis of aggravation.  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this case.

In his Form 9 of November 1993, the veteran indicated that he 
was claiming entitlement to pension benefits.  Although he is 
not basically eligible for these benefits (no war-time 
service), he is still entitled to an adjudication of a claim 
for benefits.  Accordingly, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACTS

1.  Following receipt of the veterans original claim for 
service connection for a back disability in March 1990, he 
was notified of a November 1990 rating action denying that 
claim.  However, after receipt of a notice of disagreement in 
June 1991, and the issuance of a statement of the case in 
October 1991, he failed to perfect the appeal by the filing 
of a substantive appeal.

2.  The November 1990 RO denial of service connection for a 
back disorder is final and the reopened claim was received on 
February 8, 1993, the proper effective date for service 
connection for a back disability.

3.  The service-connected thoracic-lumbar scoliosis is 
currently manifested by complaints of pain with no more than 
slight limitation of motion and no objective evidence of 
muscle spasm, radiculopathy, or neurological deficits shown 
on the recent VA examination conducted in May 1996.

4.  The veterans back disability does not result in frequent 
hospitalizations or otherwise present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The November 1990 RO denial of service connection for a 
back disability is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 3.104(a) (1998). 

2.  An effective date for service connection for a back 
disability prior to February 8, 1993 is not warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) 
(1998).

3.  An evaluation in excess of 10 percent for thoracic-lumbar 
scoliosis is not warranted on a schedular or extraschedular 
basis.  38 U.S.C.A. §§ 1155, 7104 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003-5290-5291-5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for Service Connection for Thoracic-Lumbar 
Scoliosis

The veteran filed an original claim for service connection 
for a back disability in March 1990, within one year after 
service discharge in June 1989.  

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400(b)(2)(i) (1998) is the [d]ay following separation 
from active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.

The veteran was notified of a November 1990 rating action 
denying his original claim for service connection.  After 
receipt of a notice of disagreement in June 1991, a statement 
of the case was issued in October 1991.  However, the veteran 
failed to perfect the appeal by the filing of a substantive 
appeal.  Accordingly, the November 1990 rating action is 
final.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 1998) 
([a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished) and 38 C.F.R. 
§ 3.104(a) (1998).

Under 38 C.F.R. § 3.105(a) (1998) prior ratings are final 
unless there was clear and unmistakable error (CUE).  The 
effect of CUE is to correct the original error, as if the 
error had never occurred.  Here, there is no allegation that 
there was CUE in the original November 1990 RO denial of 
service connection for a back disorder.  Similarly, there is 
no allegation that the evidence on file at the time of the 
November 1990 rating denial was incomplete.  That is, there 
is no contention that relevant VA clinical or service records 
were not on file.  Likewise, there is no allegation that the 
veteran was not properly notified of the November 1990 denial 
of service connection for a back disability (and indeed he 
filed an NOD to that denial) or that he did not receive the 
October 1991 SOC or the VA Form 1-9, Appeal to the Board 
enclosed therewith.

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the 
date the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400.  See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400(r) (1998) the effective date of a reopened claim for 
service connection is the date of receipt of claim or the 
date entitlement arose, whichever is later.  By statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 
8 Vet. App. 332, 340 (1995).

The application to reopen the claim for service connection 
for a back disability was received on February 8, 1993, and 
the May 1993 RO denial was timely appealed to the Board 
which, in October 1995 determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the case to the RO to obtain all post service treatment 
records and afford the veteran a VA orthopedic examination, 
which was conducted in May 1996.  Thereafter, a December 1996 
Board decision granted service connection for a back 
disability on the basis of inservice aggravation and that 
decision was effectuated by a January 1997 RO rating action, 
characterizing the back disability as thoracic-lumbar 
scoliosis and assigning a 10 percent disability rating 
effective February 8, 1993, date of receipt of the 
application to reopen the claim for service connection.

Here, the sole matter for resolution is whether the veteran 
perfected an appeal from the November 1990 denial by the 
filing of a substantive appeal.  In this regard, the veteran 
testified in April 1997 at the RO that he had always 
completed necessary paperwork and returned it to the VA and 
that he had done the same with respect to the substantive 
appeal in 1991, to perfect the appeal from the initial RO 
denial of service connection for a back disability (page 16 
of that transcript).

The presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharge their official duties.  Chute v. Derwinski, 1 
Vet. App. 352, 353 (1991).  The presumption of regularity is 
not absolute; it may be rebutted by the submission of clear 
evidence to the contrary.  Ashely v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992).  Indeed, in Kuo v. Derwinski, 2 
Vet. App. 662, 665 (1992) the United States Court of 
Veterans Appeals held, citing Ashley, supra, that [i]n the 
absence of clear [underline added] evidence to the contrary, 
which appellant has not submitted, it must be presumed that 
the Secretary properly discharged his official duties and 
mailed the letter to appellant in care of his representative 
in the normal course of business.

In this case, the veteran has not submitted any evidence 
that he properly and timely executed and returned a 
substantive appeal to the VA or that the VA misfiled such a 
timely substantive appeal.  The veterans testimony, 
standing alone, is simply not sufficient to overcome the 
presumption of regularity.  While his testimony suggests 
that he attempted to contact the VA during the pendency of 
the appeal, i.e., during the time between the October 1991 
SOC and his application to reopen, there is no such 
correspondence on file.

Accordingly, the proper effective date for service 
connection for a back disability is the date of receipt of 
the reopened claim, February 8, 1993.

Increased Rating for Thoracic-Lumbar Scoliosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities 
are evaluated based upon lack of usefulness.  38 C.F.R. 
§ 4.10 (1998).  These include, but are not limited to, 38 
C.F.R. §§ 4.1 and 4.2 which require that each disability be 
viewed in relation to its entire recorded history, that there 
be emphasis upon the limitation of activity imposed by the 
disabling condition, and that each disability be considered 
from the point of view of the veteran working or seeking 
work.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  In a claim for 
an increased rating it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, DC 5295 and provide that only slight 
subjective symptoms warrant a noncompensable evaluation but 
that characteristic pain on motion warrants a 10 percent 
evaluation.  For a 20 percent evaluation there must be muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A maximum 40 
percent schedular rating may be assigned for a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaites sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As indicated, a 40 percent rating evaluation for lumbosacral 
strain includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, DC 5292.  A 10 percent evaluation is the 
maximum rating assignable for limitation of motion of the 
dorsal (thoracic) spine and encompasses moderate as well as 
severe limitation of motion.  38 C.F.R. Part 4, DC 5291.

Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring 
attacks and with little intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.

Under 38 C.F.R. §§ 4.40, 4.45 functional impairment from pain 
or weakness, with actual pathology, are not subsumed in 
ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1998).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.

Under VAOPGCPREC 9-98, it is the medical nature of the 
particular disability to be rated under a given DC which 
determines whether the DC is predicated on loss of range of 
motion.  If a musculoskeletal disability is rated under a 
specific DC that does not involve limitation of motion, the 
award of increased compensation on the basis of a separate or 
multiple rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59 for 
the back disability must nevertheless be considered if there 
is evidence of additional functional impairment due to one or 
more of the criteria set forth under these regulatory 
provisions.

The initial assignment of a rating following the award of 
service connection is part of the original claim [and thus] 
when a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the claim for an increased rating for the back 
disability stems from the initial rating action granting 
service connection and assigning a 10 percent disability 
evaluation, the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) which mandates a duty to assist once a 
well grounded claim has been submitted.

Here, the private clinical records of Dr. Arnold are on file 
as are VA outpatient treatment records of 1993.  Also, 
records used in conjunction with his award of Social 
Security disability benefits are on file and include a March 
1991 report of an evaluation by Dr. Schumer and an August 
1994 evaluation report by Dr. Arnold.  The veteran was also 
afforded a VA general medical examination in 1990 and a VA 
orthopedic examination in May 1996.
In his NOD the veteran requested that he be afforded a VA 
rating examination.  However, at the April 1997 RO hearing 
he testified that his back disability was essentially the 
same as at the time of service discharge in 1989 (page 6 of 
the transcript) and had not received treatment for his back 
since April 1996 (page 19), prior to the most recent VA 
examination in May 1996.  Accordingly, it is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.

A Report of a Physical Evaluation Board Proceedings in May 
1989 recommended discharge of the veteran from military 
service due to kypho-scoliosis of the thoracic spine with 
pain on activity of lifting and bending and recommended a 
disability percentage of 10 percent.

On VA general medical examination in 1990 the veterans 
carriage, posture, and gait were normal.  Flexion of the 
lumbar spine was to 85 degrees, extension and lateral 
rotation were to 35 degrees, and lateral bending, to the 
right and to the left, was to 40 degrees.  Straight leg 
extension sign was normal.  He walked on his heels only 
fairly and with pain.  He walked on his toes in a good 
fashion and without pain.  He walked on the outsides and 
insides of his feet in a good fashion and with low back 
pain.  He had tenderness to percussion and palpation of the 
lumbar spine but no slippage or muscle spasm.  It was 
obvious to the examiner that the veterans subjective 
symptoms were out of proportion to the objective findings.  
It was also reported that straight leg raising sign was 
normal at 90 degrees on the right and the left.  Leg cross-
over sign was normal on the right and the left.  Lasegues 
sign was equivocally positive on the right and the left but 
minimal at most.  Reflexes and sensation were normal in the 
lower extremities.  The diagnosis was that examination of 
the veterans back was essentially normal.  An X-ray of the 
lumbosacral spine was normal.

A report of a March 1991 evaluation by Dr. Schumer, 
contained within records obtained from the Social Security 
Administration, reflects that prior to service the veteran 
had worn a back brace in his childhood for pre-service 
scoliosis.  After service he had stopped working as a truck 
driver because of persistent back pain.  The veteran related 
that he could not sit or stand in one position for more than 
30 to 60 minutes at a time and that at times walking was 
problematic.  He took over-the-counter analgesics for back 
pain and did not now wear a back brace.  He had never had 
back surgery, as had been advised.  He complained not only 
of pain in the mid-thoracic region but also that it radiated 
down into the lumbar region and most notably had pain in the 
left shoulder region and at the base of the left side of the 
neck.  Past X-rays had revealed spurs in his shoulders.  He 
complained of a trick right knee with giving way having 
caused him to fall.  On examination there was obvious 
outward bowing of his thoracic spine with a curvature to the 
left.  There was marked asymmetry of the scapulae due to 
this.  There was an increase in lumbar lordosis but no 
palpable tenderness in that area.  His right hip protruded 
more posteriorly than his left and was 1 to 2 cms. higher.  
He had approximately 45 degrees of mobility in the low back 
before stopping due to discomfort in the mid-back.  Straight 
leg raising was negative at 60 degrees, bilaterally.  He 
ambulated independently.  He could squat to the floor and 
had no difficulty arising.  Lateral bending was essentially 
normal in the lumbar spine.  X-rays revealed marked thoracic 
scoliosis with curvature to the left and decreased disc 
space and osteoarthritis throughout that region.  Some 
osteophyte formation was present in the mid-thoracic region.  
The study was consistent with scoliosis and degenerative 
arthritis.  It was felt that he had marked scoliosis, which 
was the source of marked discomfort, and from a functional 
standpoint he was able to do most activities during the 
examination.  His complaints of pain were fairly 
substantial, including sitting or standing for any length of 
time, and he was felt to be significantly impaired.  
Surgical options were suggested.  Dr. Schumer conducted that 
he had findings on examination of early degenerative 
arthritis, managed with anti-inflammatory agents, noted to 
be, as yet, not a source of significant impairment.

VAOPT records in March 1993 reflect that the veteran 
complained of pain in the lower and thoracic spine.  He had 
no tingling or numbness of the lower extremities or loss of 
bladder or bowel control.  X-rays revealed scoliosis of the 
thoracic spine with some degenerative changes and a question 
of some congenital abnormalities of the apophyseal joints of 
L4 and L5.

A report of an August 1994 evaluation by Dr. Arnold, 
contained within records obtained from the Social Security 
Administration, reflects that surgery on the veterans back 
was still being considered.  Due to pain he could drive only 
10 miles, could sit for only 1 hour at a time, and could 
walk only 50 feet but could not do any lifting, bending or 
stooping.  He complained of a chronic sharp pain in the low 
back extending up to the area between his shoulders.  He was 
never free of pain.  He rested on a couch most of the day.  
He was not able to do any physical activity.  He had worked 
driving a truck from 1991 to 1993, intermittently, for a few 
days at a time.  There were no deformities or limitation of 
motion of the extremities.  There was scoliosis of the 
thoracic spine to the left and in the lumbar spine to the 
right.  Flexion of the lumbar spine was to 30 degrees, 
lateral bending to the left was to 30 degrees, and lateral 
bending to the right was to 20 degrees.  He moved about with 
only minimal difficulty.  He could dress and undress himself 
without a problem.  Neurologic examination was within normal 
limits.  Knee and Achilles tendon reflexes were 2+ and 
equal.  He could walk on his heels and on his toes.  There 
was no spasticity.  Motor examination revealed normal muscle 
strength in all muscle groups.  There was no deficit on 
sensory evaluation.  It was felt that his condition was most 
likely permanent and that his motion was limited and his 
pain was persistent.  Surgery was an unlikely option for 
improvement.

Treatment records of Dr. Arnold from 1994 to 1996 reveal 
that July 1994 it was felt that he was unable to work due to 
marked scoliosis.  He continued to be seen in 1995 and 1996 
for scoliosis with back pain.

On VA examination in May 1996 it was noted that in 1987 the 
veteran had injured his back in a motor vehicle accident.  
Reportedly, he had been experiencing upper and mid back pain 
since then.  He did not plan on having back surgery.  He 
complained of intermittent back discomfort.  On examination 
he had rather severe left thoracic scoliosis.  His pelvis 
was level but his left shoulder rode high.  Flexion of his 
lumbar spine was to 90 degrees, extension was to 35 degrees, 
left lateral bending was to 30 degrees, right lateral 
bending was to 45 degrees, rotation to the right was to 60 
degrees, and rotation to the left was to 50 degrees.  Deep 
tendon reflexes appeared to be equal and active, 
bilaterally.  There appeared to be no muscular atrophy.  
There was no sensory or motor loss.  The musculature of his 
back and lower extremities was normal and of good tone.  X-
rays of his cervical and lumbar spine appeared normal except 
for a mild curvature of the upper lumbar spine due to severe 
dorsal scoliosis with convexity to the left and moderate 
degenerative spondylosis of the upper and mid-dorsal spine.  
There was a rigid, severe thoracic-lumbar scoliosis which 
was uncompensated and measured 30 degrees to the left in the 
thoracic spine and to 10 degrees to the right in the lumbar 
spine.  The examination felt that the veterans pain was 
related to a pre-service condition and the alleged service 
incident did not significantly contribute to his present 
condition.  It was noted that patients with significantly 
disabling symptoms (such as the veterans) would sometimes 
have corrective surgery in the form of extensive spinal 
fusion but this was apparently not in the veterans 
foreseeable future.

The veteran testified at the April 1997 RO hearing that he 
had not taken prescription medication for his back 
disability since April 1996 because he no longer had medical 
insurance (page 3) and had muscle spasms about 3 times a 
month (page 4).  He was not receiving physical therapy and 
did not wear a back brace (page 8).  He had been granted 
Social Security disability benefits due solely to his back 
disorder (page 10).  He had not received any treatment for 
his back since April 1996 (page 19).  He had last been 
employed, driving a truck, in 1992 (page 20).

Service connection for the veterans thoracic-lumbar 
scoliosis was granted by the Board in a decision in December 
1996.  The effectuating RO decision assigned a 10 percent 
disability evaluation on the basis of limited motion.  No 
deduction was made by the RO for any pre-service level of 
disability.

38 C.F.R. § 4.22 provides that:

In cases involving aggravation by active service, the 
rating will reflect only the degree of disability 
over and above the degree existing at the time of 
entrance into the active service, whether the 
particular condition was noted at the time of 
entrance into the active service, or it is determined 
upon the evidence of record to have existed at that 
time.  It is necessary therefore, in all cases of 
this character to deduct from the present degree of 
disability the degree, if ascertainable, of the 
disability existing at the time of entrance into 
active service, in terms of the rating schedule, 
except that if the disability is total (100 percent) 
no deduction will be made.  The resulting difference 
will be recorded on the rating sheet.  If the degree 
of disability at the time of entrance into the 
service is not ascertainable in terms of the 
schedule, no deduction will be made.

38 C.F.R. § 4.22 (1998).

Because no deduction was made by the RO, the Board assumes 
that the RO was unable to ascertain the level of pre-service 
disability.  The Board agrees that ascertainment of the pre-
service level of disability is not possible and, thus, no 
deduction will be made in this decision.

Here, the evidence does not show, despite the veterans 
complaints of pain, more than slight limitation of motion of 
the lumbar spine.  Moreover, there is no clinical 
confirmation of muscle spasm.  While there is some evidence 
of disc space narrowing, there is no objective evidence of 
radiculopathy, or of sensory or motor deficit.  Indeed, 
despite the award of Social Security disability benefits, 
the VA examinations have revealed essentially normal 
function of his back, despite his complaints of pain.  
Further, the Board notes the observation by the VA examiner 
in 1990 that the veterans complaints of pain were not in 
keeping with the objective findings.  In this regard, the 
Board also observes that despite the great severity of the 
back disability alleged by the veteran, he has not sought or 
received any private or VA treatment for his back in recent 
years.  While he states that he had not taken prescription 
medication due to a lapse of medical insurance, there is no 
indication in the record that he had sought to obtain such 
medication from the VA, free of charge, since April 1996.  
Moreover, he has not been hospitalized for the back 
disability since service discharge in 1989, a period of 
almost a decade.

Accordingly, the Board feels that it is appropriate to rely 
solely upon the objective clinical findings in the case 
which, even with consideration being given to the complaints 
of pain and some limitation of function as a result thereof, 
do no warrant an evaluation in excess of the current 10 
percent rating assigned.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath, 1 Vet. App. 589 (1991).  However, the Board 
does not find that the evidence presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1998).  There is no evidence of 
frequent periods of hospitalization or marked interference 
with employment other than the veterans testimony which is 
not in keeping with the clinical findings.  Hence, referral 
of this case by the RO under the above-cited regulation was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the earlier effective 
date claim as well as the increased claim and, thus, there is 
no doubt to be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 (1998).


ORDER

An effective date for service connection for thoracic-lumbar 
scoliosis prior to February 8, 1993, is denied.

An increased rating for thoracic-lumbar scoliosis is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
